DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 10 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method of feeding bulk material according to the claim including displaying data wherein the data comprises an indication of whether each portable container of the plurality of portable containers is open or closed.
The subject matter of the independent claim 27 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method of feeding bulk material according to the claim including displaying data wherein the data comprises a rate at which any bulk material is exiting each portable container of the plurality of portable containers.
The subject matter of the independent claim 30 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method of feeding bulk material according to the claim including outputting a first control signal to automatically close a discharge gate on the first portable container and outputting a second control signal to automatically open a discharge gate on the second portable container wherein the first and second control signals are output in parallel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754